DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-14 are presented for examination.
                   
                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
		     Specification
	The specification is accepted. 
	
			       Drawings
	The formal drawings are accepted. 


                                 Claim Rejections - 35 USC § 112
                          The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                 
	Claim 1 recited the limitation “the second error correction encoder determines a data unit as a target of the second error correction encoding operation based on a use period of the memory device”. There is no clear criteria that the second error correction determining a data unit based on a use period of the memory since it is unclear what is meant by the limitation “use period of the memory”. Further, the term “based on” does not narrow the claim because it does not indicate any step performed. Thus, it is respectfully submitted that the claim language has some issues as described above that needed amends. Independent claims 9 and 14 include similar limitations of independent claim 1 and therefore are rejected for similar reasons. Dependent claims depend from the base claims and inherently include limitations therein and therefore are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as well.

                                Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 


Claims 1 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Achtenberg et al. “hereinafter as Achtenburg” (US 2017/0255518) in view of Yamaga (U.S. PN: 8,086,933). 


As per claims 1 and 9:

Achtenburg substantially teaches or discloses an error correction circuit and a methnod for performing error correction encoding on a plurality of messages to be stored in a memory device, the error correction circuit (see paragraph [0032]) comprising 5a first error correction encoder configured to generate a plurality of codewords by performing first error correcting encoding on each of the plurality of messages (see paragraph [0033] and [0036]), and a second error correction encoder configured to perform a second error correction encoding operation by performing an exclusive OR 10operation on symbols of an identical column layer within the codewords (see paragraph [0033-0034]). Achtenburg substantially teaches the claimed invention described in claim 1 (as rejected above). However, Achtenburg does not explicitly teach that the second error correction encoder determines a data unit as a target of the second error correction encoding operation based on a use period of the memory device. Yamaga, in an analogous art, teaches the second error correction encoder determines a data unit as a target of the second error correction encoding operation based on a use period of the memory device (see col. 7, lines 39-57).) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Achtenburg with the teachings of Yamaga by using the second error correction to determine a data unit. This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention because one of . 

Claim 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alrod et al. “hereinafter as Alrod” (U.S. PN: 8,719,677) in view of Cha et al. “hereinafter as Cha” (U.S. PN: 10,635,531). 

As per claim 14:
Alrod substantially teaches or disclose an operating method of an error correction encoder, the operating method comprising: 15performing a first error correction encoding operation on a message to generate a plurality of codewords (see figure 1, col. 2, lines 59-67 to col. 3, lines 1-3) grouping the codewords into a plurality of groups, a number of the codewords in each of the groups depending on a use period of a memory device and 20performing a second error correction encoding operation on the respective groups to generate a plurality of maximum distance separable (MDS) codewords, wherein the MDS codewords are to be stored into the memory device (see col. 3, lines 10-16, col. 5, lines 41-55). Alrod substantially teaches the claimed invention described in claim 1 (as rejected above). However, Alrod does not explicitly teach that grouping the codewords into a plurality of groups, a number of the codewords in each of the groups on a use period of a memory device. Cha in an analogous art, teaches grouping the codewords into a plurality of groups, a number of the codewords in each of the groups (see col. 2, lines 16-34). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alrod with the teachings of Cha by using the grouping the codewords into a plurality of groups, a number of the codewords in each of the groups depending on a use period of a memory device. This modification would have been 


Allowable subject matter

Claims 2-8, and 10-13 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten independent from including all of the limitation of the base claim and any intervening claims. However, such an allowance is conditioned on the resolution of all of the identified rejections based upon 35 U.S.C. 112, in the base and intervening claims 


                                           Examiner Notes
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock,


                                      Conclusion
The following list of prior art, made of record and not relied upon, is/are considered pertinent to applicant’s disclosure:
Patent Documentation: 
Eleftheriou et al. (U.S. PN: 7,877,662) describes The C2 code may be a Reed-Solomon code although other codes may also be used. Preferably, the code is a maximum-distance separable code which has the useful property that every set of K.sub.2 components forms an information set. Thus, every set of K.sub.2 components uniquely determines the remaining N.sub.2-K.sub.2 parity symbols.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ESAW T ABRAHAM/Primary Examiner,